EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of May 11, 2009
by and between:
 
(i)  China New Energy Group Company, a Delaware corporation (the “Company”); and
 
(ii) Yangkan Chong (the “Executive”), an individual resident of the Republic of
Singapore.
 
RECITALS
 
WHEREAS, the Company, through its subsidiaries, is engaged in the development of
natural gas distribution networks, and the distribution of natural gas to
residential, and industrial and commercial customers in small and medium sized
cities in China (the “Business”); and
 
WHEREAS, Executive represents that he has the experience, background and
expertise necessary to enable him to be the Company’s Chief Executive Officer
(“CEO”) and to manage, grow and develop the Business; and
 
WHEREAS, based on such representation, the Company wishes to employ Executive as
its CEO, and Executive wishes to be so employed, in each case, upon the terms
hereinafter set forth;
 
NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:
 
1. 
RETENTION AND DUTIES.

 
1.1
Position and Duties. During the Employment Period (as defined in Section 1.2
below), the Executive shall serve the Company as its Chief Executive Officer and
shall have such powers, duties and obligations consistent with such position as
the Company’s board of directors (the “Board”) shall determine from time to
time.  References to the Board herein with respect to any determination
involving the Executive or his duties, shall be deemed to exclude the Executive
if he is then a member of the Board.

 
 
The Executive shall exercise due care as would a good business manager and
faithfully and diligently perform his duties for the Company. The Executive
shall comply with the policies, guidelines, standards, rules and procedures of
the Company, and any additions or amendments thereto, as they are in effect from
time to time during the Employment Period.  During the Employment Period, the
Executive shall report directly to the Board.

 
1.2
Employment Period. Subject to earlier termination as provided in Section 3
below, the Employment Period shall be a period of one year commencing on May 18,
2009 (the “Commencement Date”), provided that this Agreement shall be
automatically renewed, and the Employment Period shall be automatically
extended, for successive one-year terms unless either party gives written notice
to the other party at least thirty (30) days prior to the expiration of this
Agreement and the Employment Period (including any renewal and extension
thereof) to terminate this Agreement or modify its terms (provision of such
notice shall not be deemed to constitute a breach, or an earlier termination, of
this Agreement).  The term “Employment Period” shall include any extension
thereof pursuant to the preceding sentence.


 

--------------------------------------------------------------------------------

 
 
1.3
Location. The Executive will be based in Tianjin, China.  The Executive
acknowledges that he may be required to travel from time to time in accordance
with the business requirements of the Company in the course of performing his
duties for the Company.

 
1.4
Company Group. Except with respect to the direct employment of the Executive by
the Company, the term “Company” as used herein with respect to all obligations
of the Executive hereunder shall be deemed to include the Company and all of its
subsidiaries and affiliated entities (collectively, the “Company Group”).

 
1.5
Minimum Time Commitment. During the Employment Period, the Executive shall hold
no employment outside the Company Group and shall devote substantially all of
his business time, attention and skills to the performance of his duties for the
Company. The The Executive hereby acknowledges that he shall not be entitled to
any overtime pay as would employees who have standard working hours.

 
1.6
Representations; No Breach of Contract or other Obligation. In addition to the
representations contained in the Recitals above, Executive hereby represents to
the Company that: (i) the execution and delivery of this Agreement by the
Executive and the performance by the Executive of his duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any other
agreement or policy to which the Executive is a party or otherwise bound;
(ii) that the Executive has no information (including, without limitation,
confidential information and trade secrets) relating to any other person or
entity which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder;  (iii) that the Executive is not
bound by any confidentiality, trade secret or similar agreement with any other
person or entity; and (iv) Executive is subject to no fiduciary or other
obligation which may affect the performance of his duties hereunder.

 
2.
COMPENSATION AND BENEFITS.

 
2.1
Base Salary. The Executive’s gross base salary for the first twelve (12) months
of the Employment Period shall be at annualized rate of US$144,000. The Board
and/or its Compensation Committee shall review the Executive’s base salary every
twelve (12) months and make appropriate adjustment, in its discretion.

 
 
The base salary shall be paid in accordance with the Company’s regular payroll
practices in effect from time to time, but not less frequently than in monthly
installments.

 
2.2
Bonus and Other Incentives. During the Employment Period, the Executive will be
eligible to receive bonuses and other incentive payments in accordance with the
terms and conditions of any bonus or other incentive plans and programs as may
be adopted by the Board from time to time.


 
2

--------------------------------------------------------------------------------

 
 
2.3
Reimbursement of Business Expenses. Executive hereby agrees that he shall,
within thirty (30) days prior to then end of each calendar quarter, submit to
the Board an expense budget for following calendar quarter.  The Executive will
be eligible to receive reimbursement for all reasonable business expenses
incurred by the Executive during the course of performing his duties for the
Company under this Agreement which are set forth in the budget approved by the
Board.  To the extent there are additional expenses, or expenses exceeding the
amounts pre-approved by the Board, Executive shall seek further Board approval
for such expenses to the extent they exceed $1,000.

 
2.4
Vacation and Other Leave.  During the Employment Period, the Executive shall be
entitled to take paid vacation of three (3) weeks in each 12 month period taken
at such times so as to not materially impede his duties hereunder.  The
Executive shall also be entitled to all other holiday and leave pay generally
available to the executive officers of the Company.

 
2.5
No Overtime Pay.  The Executive acknowledges that he shall perform his duties
for the Company in a timely manner, that the compensation and benefits he will
be entitled to receive pursuant to this Agreement will sufficiently compensate
him for his services, and that he will not be entitled to receive any overtime
pay.

 
3.
TERMINATION.

 
3.1
Termination by the Company. The Executive’s employment by the Company, and the
Employment Period, may be terminated by the Company: (i) for Cause (as defined
immediately below), (ii) with no less than thirty (30) days prior notice to the
Executive, without Cause, (iii) in the event of the Executive’s death, or (iv)
in the event that the Board determines in good faith that the Executive has a
Disability (as defined immediately below).

 
 
As used herein, “Cause” shall mean, as determined by a majority of the Board
(excluding the Executive, if he is then a member of the Board), (i) any act of
embezzlement, dishonesty or fraud taken by the Executive; (ii) the Executive’s
conviction for a felony or conviction of any crime involving moral turpitude or
that impairs the Executive’s ability to perform his duties; (iii) the
Executive’s improper and material disclosure or use of the any confidential or
proprietary information of the Company or any member of the Company Group; (iv)
the Executive’s breach of any fiduciary duty to the Company,  (v) the
Executive’s failure or refusal to  perform his duties which, if curable, remains
uncured following thirty (30) days’ written notice to the Executive from the
Company describing such failure or refusal; (vi) Executive’s performance of any
action when specifically instructed not to do so by the Board, except where
required by applicable law, regulation or rule; or (vii) Executive’s failure to
perform any action when instructed to do so by the Board, except where
prohibited by applicable law, regulation or rule.

 
 
As used herein, “Disability” shall mean a physical or mental impairment which,
as determined by the Board, renders the Executive unable to perform the
essential functions of his employment with the Company, even with reasonable
accommodation that does not impose an undue hardship on the Company, for more
than 90 days in any twelve (12) month period, unless a longer period is required
by applicable laws, in which case that longer period would apply.


 
3

--------------------------------------------------------------------------------

 
 
3.2
Termination by the Executive.  The Executive’s employment by the Company, and
the Employment Period, may be terminated by the Executive with no less than
thirty (30) days prior notice to the Company, provided that the Executive may
provide immediate notice in the event of a Constructive Termination (as defined
immediately below), if not cured within thirty (30) days after the occurrence
thereof.

 
 
As used herein, “Constructive Termination” shall mean, without the Executive’s
express written consent, (i) there is a material reduction in the Executive’s
powers, duties and responsibilities, or (ii) there is a material reduction in
the Executive’s base salary, opportunity for bonus and incentive payments, or
overall benefits package.

 
3.3
Benefits upon termination. If the Executive’s employment by the Company is
terminated during the Employment Period for any reason by the Company or by the
Executive (in any case, the date that the Executive’s employment by the Company
terminates is referred to as the “Severance Date”), the Company shall have no
further obligation to make or provide to the Executive, and the Executive shall
have no further right to receive or obtain from the Company, any payments or
benefits except as follows:

 
 
(a)
The Company shall pay the Executive (or, in the event of the Executive’s death,
the Executive’s estate) any base salary, bonus and incentive payment that had
accrued under this Agreement but had not been paid on or before the Severance
Date, and any reimbursement due to the Executive under this Agreement for
expenses incurred by the Executive on or before the Severance Date.

 
 
(b)
If, during the Employment Period, the Executive’s employment with the Company is
terminated as a result of a Constructive Termination or terminated by the
Company without Cause, the Executive shall be entitled to receive an amount
equal to fifty percent (50%) of the Executive’s annualized base salary as in
effect on the Severance Date (the “Severance Benefit”).  The Company shall pay
the Severance Benefit to the Executive in accordance with the Company’s regular
payroll practices in effect from time to time, but not less frequently than in
monthly installments.

 
Notwithstanding the foregoing provisions of this Section 3.3, if the Executive
breaches his obligations under Section 4 of this Agreement at any time, from and
after the date of such breach, the Executive shall no longer be entitled to, and
the Company shall no longer be obligated to pay, any remaining unpaid portion of
the Severance Benefits.
 
The foregoing provisions of this Section 3.3 shall not affect the Executive’s
receipt of benefits otherwise due terminated employees consistent with the terms
of applicable benefit plans or programs of the Company or applicable laws.
 
3.4
Notice of termination.  Any termination of the Executive’s employment under this
Agreement shall be communicated by written notice of termination from the
terminating party to the other party. The notice of termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.


 
4

--------------------------------------------------------------------------------

 
 
3.5
Resignation from the Board.       Executive hereby agrees that any termination
of this Agreement shall also constitute submission to the Board of Executive’s
resignation from the Board, if the Executive is a member of the Board at such
time.

 
4.
CONFIDENTIALITY; NON-COMPETITION; NON-SOLICITATION.



4.1
Executive’s acknowledgment.  The Executive agrees and acknowledges that in order
to assure the Company that it will retain its value as a going concern, it is
necessary that the Executive undertakes not to utilize his special knowledge of
the Business and his relationships with persons and entities in the Business
and  relationships with customers and suppliers to compete with the
Company.  The Executive further acknowledges that: (i) the Company is and will
be engaged in the Business; (ii) the Executive has occupied a position of trust
and confidence with the Company prior to the date of this Agreement and, during
such period the Executive has, and during the term of this Agreement the
Executive will, become familiar with the Company’s trade secrets and with other
proprietary and confidential information concerning the Company and the
Business; (iii) the agreements and covenants contained in this Section 4 are
essential to protect the Company and the goodwill of the Business; and (iv) the
Executive’s employment with the Company has special, unique and extraordinary
value to the Company and the Company would suffer irreparable harm, for which
money damages would not constitute adequate compensation, if the Executive were
to provide services to any person or entity in violation of the provisions of
this Agreement or otherwise violate any of the terms of this Section 4.



4.2
Competitive activities.  The Executive hereby agrees that for a period (the
“Restricted Period”) commencing on the date hereof and ending two years
following the termination of the Executive’s employment with the Company for
whatever reason, the Executive shall not, on behalf of himself or any other
individual or group of individuals, firm, company, corporation, partnership,
trust or other entity or enterprise or successor in interest to any of the
foregoing, or any employee, partner, officer, director, partner, or stockholder
of any of the foregoing, directly or indirectly, as an employee, proprietor,
stockholder, partner, consultant, or otherwise, engage in any business or
activity directly competitive with the Business or any of the business
activities of the Company as they are now, currently proposed to be, or are, at
the time in question, undertaken by the Company, anywhere in the territory of
North America or China (the “Territory”), except as expressly approved by the
Board in writing.  With respect to the Territory, the Executive specifically
acknowledges that the Company has conducted the Business throughout those areas
comprising the Territory and the Company intends to continue to expand the
Business throughout the Territory.



4.3
Blue-pencil.  If any court of competent jurisdiction shall at any time deem the
term of this Agreement or any particular covenant contained in this Section 4,
including, without limitation, the Restricted Period, to be too lengthy or the
Territory to be too extensive, the other provisions of this Section 4 shall
nevertheless stand, the Restricted Period shall be deemed to be the longest
period permissible by law under the circumstances and the Territory shall be
deemed to comprise the largest territory permissible by law under the
circumstances.  The court in each case shall reduce the Restricted Period and/or
the Territory to permissible duration or size.


 
5

--------------------------------------------------------------------------------

 


4.4
Confidential information.  During the term of this Agreement and for a period of
three (3) years thereafter, the Executive shall keep secret and retain in
strictest confidence, and shall not, without the prior written consent of the
Board, furnish, make available or disclose to any third party or use for the
benefit of himself or any third party, any Confidential Information.  As used in
this Section 4.4, the term “Confidential Information” shall mean any information
relating to the business or affairs of the Company or the Business, including,
but not limited to, information relating to financial statements, customer
identities, potential customers, employees, suppliers, servicing methods,
equipment, programs, strategies and information, analyses, profit margins or
other proprietary information used by the Company in connection with the
Business; provided, however, that Confidential Information shall not include any
information which is the public domain, becomes generally known in the industry
through no wrongful act on the part of the Executive or as required to be
disclosed by a court of competent jurisdiction.  The Executive acknowledges that
the Confidential Information is vital, sensitive, confidential and proprietary
to the Company.



5.
Inventions and other intellectual property.  The Executive hereby agrees that
all right, title and interest in and to all of the Executive’s “Creations” and
work product made during the term of the Executive’s employment with the
Company, whether pursuant to this Agreement or otherwise, shall belong solely to
the Company, whether or not they are protected or protectable under applicable
patent, trademark, service mark, copyright or trade secret laws.  For purposes
of this Section 5, the term “Creations” shall mean all inventions, designs,
discoveries, books, newsletters, manuscripts, articles, research, compilations,
improvements, and other works which are or may be copyrighted, trade-marked or
patented or otherwise constitute works of intellectual property which may be
protected (including, without limitation, any information relating to the
Company’s software products, source code, know-how, processes, designs,
algorithms, computer programs and routines, formulae, techniques, developments
or experimental work, works-in-progress, or business trade secrets whether now
existing, or hereafter developed during the term of this Agreement) made or
conceived or reduced to practice by the Company.  The Executive agrees that all
work or other material containing or reflecting any such Creations shall be
deemed work made for hire as defined in Section 101 of the Copyright Act, 15
U.S.C. Section 101.  If a court of competent jurisdiction determines that any
such works are not works made for hire, the Executive hereby assigns to the
Company all of the Executive’s right, title and interest, including all rights
of copyright, patent, and other intellectual property rights, to or in such
Creations.

 
The Executive covenants that he shall keep the Company informed of the
development of all Creations made, conceived or reduced to practice by the
Company, in whole or in part, by the Executive or any other alone or with
others, which either result from any work the Executive may do for, or at the
request of, the Company, or are related to the Company’s present or contemplated
activities, investigations, or obligations.  The Executive further agrees that
(i) at the Company’s request and expense, he will execute any assignments or any
other documents or instruments necessary to transfer all rights any such
Creations to the Company and (ii) he will cooperate with the Company or its
nominee in perfecting the Company’s title (or the title of the Company’s
nominee) in any or all such materials.

 
6

--------------------------------------------------------------------------------

 
 
6.
 INTERFERENCE WITH RELATIONSHIPS.

 
6.1
Suppliers, customers, service providers. During the Restricted Period, the
Executive shall not, directly or indirectly, as employee, agent, consultant,
stockholder, director, partner or in any other individual or representative
capacity intentionally solicit or encourage any present or future customer,
employee, consultant, service provider, stockholder, officer, director or
supplier of or service provider to the Company to terminate or otherwise alter
his, their or its relationship with the Company in a manner having an adverse
effect on the Company or the Business.

 
6.2
Employees. During the Restricted Period, the Executive shall not, directly or
indirectly, as employee, agent, consultant, stockholder, director, partner or in
any other individual or representative capacity intentionally solicit or
encourage any employee, consultant or agent of the Company to terminate, modify
or cancel their relationship with the Company or to enter into a relationship
with another company in the Business.

 
7.
RETURN OF COMPANY MATERIALS UPON TERMINATION.  The Executive acknowledges that
all price lists, sales manuals, catalogs, binders, customer lists and other
customer information, supplier lists, financial information, business plans,
corporate records, working notes, work product, sales manuals, catalogs, binders
and other records or documents containing any Confidential Information prepared
by the Executive or coming into the Executive’s possession by virtue of the
Executive’s employment by the Company, other than personal information belonging
to the Executive, is and shall remain the property of the Company and that
immediately upon termination of the Executive’s employment hereunder, the
Executive shall return all such items in his possession, together with all
copies thereof, to the Company.



8.
INDEMNIFICATION.  The Company hereby covenants and agrees to indemnify and hold
harmless the Executive fully, completely, and absolutely against and in respect
to any and all actions, suits, proceedings, claims, demands, judgments, costs,
expenses (including attorney's fees), losses, and damages resulting from the
Executive's good faith performance of his duties and obligations under the terms
of this Agreement, subject to compliance with any applicable requirements and
limitations improved by the memorandum and articles of association of the
Company as in effect on the date hereof and applicable law.

 
9.
WITHHOLDING OBLIGATIONS. Notwithstanding anything to the contrary, the Company
may withhold (or cause there to be withheld, as the case may be) from any
amounts otherwise due or payable under or pursuant to this Agreement such
national, provincial, local or any other income, employment or other taxes, and
such portion of social insurance, medical insurance and housing provident fund,
as may be required to be withheld pursuant to any applicable laws or
regulations.


 
7

--------------------------------------------------------------------------------

 
 
10.
ASSIGNMENT.  This Agreement is personal in its nature and neither of the parties
hereto shall, without the written consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that
(i) the Company may assign or transfer this Agreement or any rights or
obligations hereunder to any member of the Company Group without such consent,
and (ii) in the event of a merger, consolidation, or transfer or sale of all or
substantially all of the assets of the Company with or to any other entities or
individuals, this Agreement shall, subject to the provisions hereof, be binding
upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.

 
11.
SEVERABILITY.  If any provision of this Agreement or the application thereof is
held invalid, the invalidity shall not affect other provisions or applications
of this Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 
12.
ENTIRE AGREEMENT. This Agreement (including the provisions incorporated herein
by reference) constitutes the entire agreement and understanding between the
Executive and the Company regarding the terms of the Executive’s employment by
the Company and supersedes all prior or contemporaneous oral or written
agreements concerning such subject matter. The Executive acknowledges that he
has not entered into this Agreement in reliance upon any representation,
warranty or undertaking which is not set forth in this Agreement.

 
13.
AMENDMENT. This Agreement may not be amended, modified or changed (in whole or
in part), except by a formal, definitive written agreement expressly referring
to this Agreement, which agreement is executed by both of the parties hereto.



14.
DISPUTE RESOLUTION. Both the Executive or the Company shall  have any dispute or
controversy arising under or in connection with this Agreement settled by
arbitration, by providing written notice of such election to the other party
hereto, specifying the nature of the dispute to be arbitrated.  Such arbitration
shall be held before a panel of three (3) arbitrators at the American
Arbitration Association in New York and pursuant to its Commercial Arbitration
Rules then in effect.  Judgment may be entered on the award of the arbitrators
in any court having competent jurisdiction.

 
 
The prevailing  party in any litigation or arbitration seeking to enforce the
provisions of this Agreement shall be entitled to reimbursement from the other
party of all expenses of such litigation or arbitration, including the
reasonable fees and expenses of its legal representative and necessary costs and
disbursements incurred as a result of such dispute or legal proceeding.

 
15.
WAIVER.  Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same, nor shall
any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

 
16.
NOTICES. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by a recognized courier to the last
known address of the other party.


 
8

--------------------------------------------------------------------------------

 
 
17.
COUNTERPARTS. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. This Agreement shall become binding when one or
more counterparts hereof, individually or taken together, shall bear the
signatures of both parties. Photographic copies of such signed counterparts may
be used in lieu of the originals for any purpose.

 
18.
NO INTERPRETATION AGAINST DRAFTER. Each party recognizes that this Agreement is
a legally binding agreement and acknowledges that it or he has had the
opportunity to consult with legal counsel of choice. In any construction of the
terms of this Agreement, the same shall not be construed against either party on
the basis of that party being the drafter of such terms.

 
19.
GOVERNING LAW.  To the extent not preempted by U.S. federal law, the provisions
of this Agreement shall be construed and enforced in accordance with the
internal, substantive laws of the State of New York, without regards to the
principles of conflicts of laws thereof.

 
[Remainder of this page has been intentionally left blank.]
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
China New Energy Group
Company
   
By:
 
Name:
John D. Kuhns
Title:
Director
 
Executive
   
Signature:
 
Name:
Yangkan Chong

 
 
10

--------------------------------------------------------------------------------

 